Citation Nr: 1750328	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-13 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include residuals of pneumonia and/or sleep apnea. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1962 to February 1964. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, but came to the Board from the Los Angeles, California RO.

In March 2010, the Veteran testified at a hearing at the Los Angeles RO before a Decision Review Officer. In March 2016, the Veteran testified at a hearing at the Los Angeles RO before the undersigned Veterans Law Judge. Transcripts of the hearings are of record.

This matter was previously remanded by the Board in May 2016, December 2016, and July 2017 for additional evidentiary development. It has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's claimed respiratory disorder, to include residuals of pneumonia and/or sleep apnea were manifested in-service or related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a respiratory disorder, to include residuals of pneumonia and/or sleep apnea have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The Board hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2016).

Pursuant to the Board's July 2017 remand, the AOJ retrieved outstanding records and obtained an addendum opinion which was responsive to the questions asked of the examiner. The AOJ then issued a supplemental statement of the case in September 2017. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran has contended that he is entitled to service connection for a respiratory disorder, claimed as pneumonia, and the residuals thereof. Essentially, the Veteran has complained that he experiences episodes of shortness of breath upon awakening and other respiratory symptoms since service. The Board notes that in its July 2017 remand, the issue was expanded to include residuals of sleep apnea. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran's February 1962 entrance examination noted a complaint of shortness of breath with high humidity. A February 1963 chest x-ray showed normal results, with some calcified granulomas. At a July 1963 examination, the Veteran denied any respiratory problems, and his December 1963 separation examination was also silent as to respiratory and breathing issues. 

The Board observes that the Veteran has received some VA treatment for his breathing problems. For instance, the Veteran sought treatment for headaches in 2008, but denied and pulmonary symptoms including cough, shortness of breath, hemoptysis, dyspnea on exertion, asthma or tuberculosis. A July 2013 echocardiogram was stated to be normal. 

Notably, in March 2014, the Veteran was treated for atypical chest pain. The reports showed no evidence of rib fracture. It was noted that his dyspnea is out of proportion to any obvious pulmonary issues. An incentive spirometer to improve any residual atelectasis related to low inspiratory effort was recommended. A pulmonary evaluation for dyspnea was reported to have occurred after a bus accident when the Veteran fell out of a bus. Testing showed that his lungs were clear but there was some chest wall pain. Chronic dyspnea was stated to be likely to not taking in adequate breath from chronic chest pain. Heart failure was not felt to be a significant contributing factor to the dyspnea.

The Veteran was provided a VA respiratory examination in November 2015, wherein he was diagnosed with bibasilar atelectasis. A chest x-ray showed left lung basilar atelectasis with enlarged cardiomediastinal silhouette unchanged from
prior x-ray. It was noted that the Veteran could not cooperate with pulmonary functioning testing (PFT) to allow an effective study. No etiological opinion was provided. 

Subsequent VA treatment reports show that he has received additional treatment for dyspnea (with no active pulmonary diagnosis) and obstructive sleep apnea. These records also reflect that the Veteran was recently provided with an albuterol inhaler. 

Pursuant to the Board's December 2016 remand, the Veteran was afforded another VA respiratory examination in March 2017. The examiner provided a diagnosis of chronic dyspnea, dated 2013. A chest x-ray showed an ill-defined haziness near the second and third ribs. PFT was attempted again, but the Veteran could not comply.  The examiner provided a thorough summary of the Veteran's VA treatment history for his claimed respiratory problems, as well as the Veteran's statements of record. The examiner determined the Veteran's dyspnea is less likely than not incurred in or caused by active duty service. The examiner provided the following remarks: 

There was no chronic pulmonary condition known in review of available records from the time of active service interval for an additional 40 years. Records pick up after 2005 and it wasn't until a car wreck or fall off of a bus that persisting complaints of atypical chest pain and shortness of breath became documented. The Veteran had denied any pulmonary issues at time of service separation. An isolated evaluation in-service stating he had a repetitive dry cough was never followed up on; there was a negative chest x-ray at the time. The most telling exam is from 2013 Pulmonary evaluation in which the specialty consultant suggested that the low lung volumes and earlier atelectasis may have been from decreased tidal volumes to protect from pain. The pain could not be explained by any objective finding from earlier trauma's. Chest x-rays and rib films had not suggested any significant contusion or fracture; he has now twice been unable to comply with attempt to perform pulmonary function tests and has documented cognitive issues.
At present, there is no defined pulmonary condition. The Veteran's complaints of chronic dyspnea occurred more than 40 years after active service and after thoracic traumas that occurred long after active interval.

As discussed above, the Board's July 2017 remand expanded the Veteran's claim for a respiratory disorder to include the residuals of sleep apnea. An addendum opinion (from a different VA examiner) was obtained in September 2017. This examiner also provided a thorough and accurate summary of the Veteran's complaints of and treatment for a respiratory disorder. The examiner provided a current diagnosis of obstructive sleep apnea. The examiner stated that the Veteran's service treatment records are negative for any sleep disorder, or precursor to a sleep disorder such as sleep apnea. The examiner explained that: 

Shortness of breath is neither a precursor nor a cause of obstructive sleep
apnea. Obstructive sleep apnea is caused by physical blockage of the upper
airway during sleep, usually by large tonsils and large tongue possibly combined with a narrow oral pharynx. Sleep apnea is stoppage of breathing
that may be accompanied by some snoring and gasping, but it is not caused by shortness of breath. There is no evidence to show or conclude that Veteran's in-service symptoms were the early onset of sleep apnea that was diagnosed 49+ years after separation. And sleep apnea is not a residual of pneumonia or a residual of Veteran's episodes of pneumonia in-service.

The examiner concluded that "There is no evidence to show that Veteran's current obstructive sleep apnea was incurred in or caused by service, was a residual of Veteran's pneumonia in-service, or was related to complaints of shortness of breath in-service or after separation." 

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the most probative evidence is against the claim of entitlement to service connection for a respiratory disorder, to include residuals of pneumonia and/or sleep apnea. Although the Veteran has a respiratory disorder, the weight of the evidence is against finding that such a disability is related to military service.

The Board places substantial probative value on the VA examinations and opinions of record. Here, the March 2017 and September 2017 VA examiners provided diagnoses of dyspnea and sleep apnea, but neither of them provided a positive nexus opinion. The March 2017 VA examiner stated that the Veteran's complaints of dyspnea onset over 49 years after service and may have been related to a post-service car accident or fall. The September 2017 VA examiner clarified that sleep apnea was not related to active service, nor was it a residual of the Veteran's claimed pneumonia and complaints of shortness of breath.

The Veteran is competent to report on matters observed or within his personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, as a layperson not shown to possess any pertinent medical training or expertise, the Veteran is not competent to render an opinion on the etiology of any current respiratory disorder or the residuals thereof. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide a medical diagnosis). Thus, the Veteran's opinion that his current respiratory disorder is related to his service cannot be assigned any probative weight. Rather, the medical findings and opinions of trained medical professionals warrant greater probative weight than the Veteran's lay contentions. 

For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for a respiratory disorder, to include residuals of pneumonia and/or sleep apnea is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


